Case 1:19-md-02878-NMG Document 230
                                228 Filed 06/02/20 Page 1
                                                        7 of 3
                                                             9
Case 1:19-md-02878-NMG Document 230
                                228 Filed 06/02/20 Page 2
                                                        8 of 3
                                                             9
Case 1:19-md-02878-NMG Document 230
                                228 Filed 06/02/20 Page 3
                                                        9 of 3
                                                             9
